Citation Nr: 0813372	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  07-25 559	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for status post second 
and third degree burns with residual symptomatology right 
hand and forearm, currently rated 30 percent disabling.

2.  Entitlement to an increased rating for status post second 
and third degree burns of the left hand, currently rated 10 
percent disabling.

3.  Entitlement to an increased rating for right carpal 
tunnel syndrome, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty for training in the 
Massachusetts National Guard from January 1978 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which continued a 30 percent rating for 
status post second and third degree burns with residual 
symptomatology right hand and forearm, continued a 10 percent 
rating for status post second and third degree burns of the 
left hand and continued a 10 percent rating for right carpal 
tunnel syndrome.

In December 2007, the veteran attended a hearing at the RO 
before the undersigned.  The transcript of the hearing is 
associated with the claims file.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has testified 
that he is unable to work due to service-connected 
disabilities of his hands.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

The questions of entitlement to increased extraschedular 
ratings for status post second and third degree burns with 
residual symptomatology right hand and forearm, status post 
second and third degree burns of the left hand and right 
carpal tunnel syndrome are REMANDED to the RO via the Appeals 
Management Center, and are discussed in the REMAND section of 
this decision.


FINDINGS OF FACT

1.  Residuals of the veteran's third degree burns consist of 
slight thickening of the skin of the dorsum of the forearm 
and moderate incomplete paralysis of the lower radicular 
group without evident scars.

2.  Residuals of the veteran's second and third degree burns 
of the left hand are manifested by moderate incomplete 
paralysis of the lower radicular group without evident scars.

3.  The veteran's right carpal tunnel syndrome is manifested 
by mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for status post 
second and third degree burns with residual symptomatology 
right hand and forearm have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 8512 (2007).

2.  The criteria for a 30 percent rating for status post 
second and third degree burns of the left hand have been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 8512.

3.  The schedular criteria for an evaluation in excess of 10 
percent for right carpal tunnel syndrome have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic 
Codes 5215, 8515 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated December 2006, the agency of original 
jurisdiction (AOJ) informed the veteran of the evidence 
needed to substantiate the claims, what medical or other 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  The letter told the veteran 
that he could send VA information that pertained to his 
claims.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
The veteran has substantiated his veteran's status, and his 
entitlement to service connection.  Hence notice on the first 
three Dingess elements is not necessary.  The December 2006 
letter contained notice as to the effective date and rating 
elements as required by Dingess.

The Court has held that, at a minimum, adequate VCAA notice 
in an increased rating claim requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37. 
(2008).  

The December 2006 letter told the veteran that to 
substantiate entitlement to an increased rating the evidence 
must show that the disability had worsened.  The letter told 
him that in assigning a rating, VA considered evidence of the 
impact of the disability on employment.  

The letter did not explicitly tell him that a rating would be 
based on the impact of the disability on his daily 
activities.  Any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

The veteran demonstrated actual knowledge that evidence of 
the impact of the disability on daily activities could 
substantiate his claim.  In this regard he testified as to 
the effects of the disability on his daily activities.  

Arguably some of the rating criteria contemplate specific 
test results.  The December 2006 letter told the veteran to 
submit any laboratory or test results.  The veteran received 
notice of the rating criteria in the August 2007, statement 
of the case (SOC).  VCAA notice cannot be provided in a SOC, 
but the SOC did provide actual notice to the veteran.  He has 
had the opportunity to submit argument and evidence and to 
have a hearing in the since the SOC provided actual 
knowledge.  Hence, he has had a meaningful opportunity to 
participate in the adjudication of his claim, despite the 
deficient notice on this element and there is no prejudice 
from the deficiency.

The December 2006 letter provided notice on the third and 
fourth Vazquez elements.  It told him that percentage ratings 
were provided in accordance with criteria contained in the 
rating schedule.  The letter provided examples of evidence 
that could be used to substantiate the claim.  The letter 
told him that he could submit this evidence, and offered VA 
assistance in obtaining evidence.

There was a timing deficiency with the December 2006 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its VCAA notice obligations.  Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent necessary VA examinations in July 2005, 
December 2006 and December 2007.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

In July 1987, the veteran sustained second and third degree 
burns of the left and right forearm and hand when a burner 
ignited.

In an August 1998 rating decision, the RO granted service 
connection for residuals, second and third degree burns both 
hands and right arm, and assigned the disabilities a 
noncompensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code 7801-7802, effective April 27, 1998.

A December 1998 rating decision increased the disability 
evaluations to a 10 percent rating, effective April 27, 1998.

In a July 1999 decision the RO granted entitlement to an 
earlier effective date for  residuals, second and third 
degree burns both hands and right arm, effective October 29, 
1991.

In a March 2001 rating decision, the RO increased the rating 
for status post second and third degree burns with residual 
symptomatology right hand and forearm to a 30 percent rating, 
effective January 1, 2000.  The RO also granted service 
connection for status post second and third degree burns of 
the left hand to 10 percent effective January 13, 2000.

In July 2003 the veteran underwent a VA examination.  The 
examiner noted that there were visible burn marks over the 
veteran's right forearm.  However, there was no contracture.  
The movement of his elbow and wrist joints was normal.  Deep 
tendon reflexes were symmetrical and the sensory examination 
as such was intact.  His EMG study was indicative of mild 
carpal tunnel syndrome.  

The examiner noted that the March 2000 VA examination showed 
no atrophy or fasciculation.  However, the veteran reported 
mild weakness with a degree of 4+/5 in the grip strength, 
adductor extension.  Sensory examination had shown diminished 
light touch and pinprick in the right upper extremity in the 
lateral forearm and lateral three fingers.  The examiner 
concluded that the veteran had mild carpal tunnel syndrome.  
This would not interfere with the nature of the work he was 
required to perform but it was suggested that he avoided 
repetitive use of the right hand.  In an addendum, the VA 
examiner stated that the veteran's carpal tunnel syndrome was 
not a symptom of, or related to his right hand and forearm 
third degree burn condition.

In a March 2004 decision, the Board granted service 
connection for right carpal tunnel syndrome.  The RO assigned 
a 10 percent disability evaluation, effective June 10, 2002.

In July 2005 the veteran underwent a VA examination.  The 
veteran reported that since returning from the Army he had 
been employed as a chef.  He had some problems with his burn 
sites.  He complained of sensitivity to cold and had also 
developed some burning pains in the right forearm and left 
hand.  He also had complaints of occasional numbness in his 
right hand.  

On examination, his right forearm had mild thickening of the 
skin of the dorsum of his right forearm which was completely 
healed and covered with normal hair growth.  There were no 
obvious scars at this site and the veteran had no limitation 
of motion of his right wrist or his fingers.  He had a 
negative Tinel sign of his right hand, signifying absence of 
a severe carpal tunnel syndrome.

Examination of the left hand revealed no abnormalities.  The 
skin of the dorsum of the veteran's left hand was completely 
normal with normal hair growth.  There was no scarring of any 
degree.  The range and motion of his wrist and fingers were 
normal.  The grasps of both hands were normal.  

The diagnosis was second degree thermal burns which resulted 
in a long hospitalization with complete healing of the burn 
sites without necessity for grafting.  He had complete 
healing of the burns on his left hand and had no restriction 
of range of motion on his left hand with normal range of 
motion and grasp.  The results of his burns had healed 
without serious event.

In February 2006 the veteran underwent an EMG consultation at 
a VA Medical Center (VAMC).  The veteran was referred as a 
result of numbness and weakness in his hands, right worse 
than left.  The EMG and nerve conduction study of the upper 
extremities demonstrated evidence of mild right carpal tunnel 
syndrome without evidence of axonal loss.  These findings 
were mildly worsened compared to a previous study in 2002.  
There were no definite signs of a cervical radiculopathy on 
the study.  There was no evidence of ulnar neuropathy at the 
cubital tunnel.  There was mild underlying predominantly 
demyelinating peripheral neuropathy.

In December 2006 the veteran underwent a VA examination for 
his skin.  The veteran reported being employed as a chef.  He 
stated that he had some problems with the burn sites of his 
right arm because they were sensitive to cold.  He also still 
had occasional difficulty with movements of his left hand.  
He had slight sensory loss in his left hand which had not 
affected his work and apparently had been of no great 
consequence.  There had been no problems with the muscular 
strength of either hand or arm.  On examination, he had a 
slight thickening of the skin of the dorsum of his right 
forearm which was completely healed.  There was normal hair 
growth.  There were no obvious scars on the site of the right 
arm.  There was no limitation of motion on the right wrist or 
fingers.  He had a negative Tinel's sign.

Examination of his left arm revealed no abnormalities.  His 
skin was completely healed and there was no residual from the 
previous burns.  Range of motion of the wrist and fingers 
were normal and the grasp of both hands was 5/5.

In January 2007 the veteran underwent a VA peripheral nerves 
examination.  The veteran reported intermittent pains and 
numbness in both hands that radiate from the hands into the 
forearms, into both elbows and are more prominent in the skin 
areas that have been burned.  Of particular concern was the 
decreased strength of the hand grip, more so on the right 
than the left and decreased sensation in both hands.  He also 
occasionally got cold feelings in the hands and cramping in 
the arms.  Not infrequently, he had to shake his hands for 
the limb sensation to come back to normal.  In the past 8 
months he developed some mild numbness in both feet.  

On examination, the cranial nerves showed intact extraocular 
movements in all directions with no evidence of nystagmus.  
Motor examination showed a mild increase of muscle bulk 
distally in the forearm of the type seen in distal axonal 
peripheral neuropathies.  The muscle tone however was normal 
in all muscle groups in both upper and lower extremities.  
There was mildly decreased wrist extension and hand grip 
flexion in both hands, more so on the right than the left 
with normal strength in all leg muscle groups.  There was 
also mild weakness of the inerosseous muscles of the both 
hands on both sides.  There was mildly decreased sensation to 
touch and pinprick in both hands and forearm in somewhat 
patchy distribution.  This seemed to correspond with the old 
burn injuries which had been marked by patchy hyperpigmented 
areas of both forearms, more so on the right than the left.  
The deep tendon reflexes were absent on the examination 
throughout.

The examiner stated that the veteran had been having moderate 
neuorpathic symptoms since the burn injuries in 1987.  The 
veteran also had developing superimposed mild distal 
neuropathy in the upper and lower extremities which might be 
related to the onset of his diabetes mellitus.  The diagnosis 
was history of burn injuries to both hands and forearms, mild 
diffuse peripheral nerve dysfunction in the upper forearms 
and hands probably secondary to the burn skin injury and 
right sided carpal tunnel syndrome by EMG.

At his December 2007 hearing, the veteran testified that he 
experienced stiffness in his hands on a daily basis.  He also 
stated that he was not currently working as his difficulties 
with picking up pots made his applications for chef positions 
difficult.


I.  Right hand and forearm.

Analysis

The veteran's is currently evaluated as 30 percent disabling 
under Diagnostic Code 7801.  The March 2001 rating decision 
assigned that evaluation under the old version of the 
diagnostic code, which provided a 30 percent rating for third 
degree burn scars exceeding one half square foot in area.  
38 C.F.R. § 4.118 (2002), Diagnostic Code 7801.

Diagnostic Code 7801, effective August 30, 2002, provides 
criteria for rating scars other than of the head, face, or 
neck, that are deep or that cause limited motion.  When such 
scars exceed 144 square inches (929 sq. cm.), a 40 percent 
disability evaluation is warranted.  Scars in an area or 
areas exceeding 72 square inches (465 sq. cm.) warrant a 30 
percent disability evaluation.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) warrant a 20 percent 
disability evaluation. Scars in an area or areas exceeding 6 
square inches (39 sq. cm.) warrant a 10 percent disability 
evaluation.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part. Note (2): A 
deep scar is one associated with underlying soft tissue 
damage.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation. Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar. Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Under diagnostic code 7805, scars, other; are rated on 
limitation of function of affected part. 

A higher evaluation is available under Diagnostic Code 7805 
for limitation of function of the affected part.  However, 
there has been no limitation associated with the scar.  
Specifically, the December 2006 VA examiner stated that there 
had been no limitation of motion on the right wrist or 
fingers.  Therefore a higher evaluation under Diagnostic Code 
7805 is not warranted.

Examinations conducted during the course of this appeal have 
shown that there are no apparent remaining scars at the site 
of the burns in the right arm.  As such, an increased rating 
is not warranted under the diagnostic codes pertaining to 
scars. 

At the January 2007 VA examination, the examiner commented 
that the veteran had been having moderate neuropathic 
symptoms and found deep tendon reflexes to be absent.  At 
other points the examiner described the neurologic disability 
as mild, and the EMG studies were also interpreted as showing 
mild impairment.  In any event, the examiner associated the 
neurologic impairment with the service connected burns.  The 
Board must, therefore consider rating the disability on the 
basis of its neurologic manifestations.

Neurologic disabilities are rated on a scale from mild 
incomplete paralysis to complete paralysis for the nerve or 
nerve group involved.  38 C.F.R. § 4.124a (2007).

The rating schedule provides the following guidance in rating 
neurologic disabilities:

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than that which occurs for a complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a. 

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.38 C.F.R. § 4.123 (2007).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. See nerve 
involved for diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.38 C.F.R. § 4.124 
(2007). 

While there is some evidence that the veteran's disability is 
mild, there is also evidence of absent reflexes and opinion 
that there is moderate neuropathy.  Resolving reasonable 
doubt in the veteran's favor, the Board concludes that the 
disability approximates moderate incomplete paralysis.  The 
rating schedule provides a 40 percent evaluation for moderate 
incomplete paralysis of the major lower radicular group.  
38 C.F.R. § 4.118, Diagnostic Code 8512.

The finding of absent reflexes could arguably support a 
finding of moderately severe incomplete paralysis, but 
medical professionals have found no more than moderate 
disability, and atrophy or constant excruciating pain have 
not been demonstrated.  The weight of the evidence is 
therefore against a finding of more than moderate incomplete 
paralysis.

Because the veteran has no current scars, a separate rating 
on that basis is not warranted.  The veteran's disability is 
neurologic.  For this reason, it is more appropriate to rate 
his disability on the basis of diagnostic codes that 
contemplate neurologic impairment.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (Board may choose a diagnostic code 
that differs from that chosen by the RO, if adequate reasons 
and bases are provided).  Resolving reasonable doubt in the 
veteran's favor, a 40 percent rating is warranted for that 
disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

II.  Left hand.

Analysis

The veteran's status post second and third degree burns of 
the left hand are also evaluated under Diagnostic Code 7801.  

The evidence is to the effect that the veteran no longer has 
scars of the left hand.  A higher rating is therefore not 
warranted on the basis of scars.

Again, at the January 2007 VA examination, the examiner noted 
that the veteran had mildly decreased sensation to touch and 
pinprick in both hands and forearm in somewhat patchy 
distribution that seemed to correspond with the old burn 
injuries which were marked by patchy hyperpigmented areas of 
both forearms.  The diagnosis was history of burn injuries to 
both hands and forearms, mild diffuse peripheral nerve 
dysfunction in the upper forearms and hands probably 
secondary to the burn skin injury.

Much of what has just been said with regard to the neurologic 
impairment related to the burn injury on the right, could 
also be said of the injury on the left.  For the same 
reasons, it is most appropriate to rate the burn residuals on 
the left on the basis of neurologic impairment.  Given the 
lack of current scars, a separate evaluation is not warranted 
on that basis.

The neurologic findings on the left are the same as those on 
the right.  Accordingly a rating based on moderate incomplete 
paralysis of the lower radicular group is warranted.  
Diagnostic Code 8512 provides a 30 percent rating for 
moderate incomplete paralysis of the lower radicular group on 
the minor side.

For the same reasons discussed with regard to the burns on 
the right, the evidence is against a finding of more than 
moderate incomplete paralysis on the left.

III.  Right carpal tunnel syndrome.

Analysis

Under 38 C.F.R. § 4.124a, Code 8515, where there is complete 
paralysis of the median nerve with the dominant hand inclined 
to the ulnar side; the index and middle fingers more extended 
than normal; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent rating is warranted.  Incomplete, 
severe paralysis warrants assignment of a 50 percent rating; 
incomplete, moderate paralysis warrants a 30 percent rating, 
and incomplete mild paralysis warrants a 10 percent rating.  
Diagnostic Code 8615 pertains to neuritis and Code 8715 to 
neuralgia.

VA examiners have at worst, found the carpal tunnel syndrome 
to be mild and have reported no more than mild symptoms.  The 
recent EMG also yielded a finding of mild carpal tunnel 
syndrome.  The veteran has not testified to, or otherwise 
reported, more severe symptomatology.

There is essentially no evidence of more than mild incomplete 
paralysis of the right median nerve during the appeal period.  
Therefore, a rating in excess of 10 percent for right carpal 
tunnel syndrome is not warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, .4.21 (2007).


ORDER

Entitlement to an increased schedular rating of 40 percent 
for status post second and third degree burns with residual 
symptomatology right hand and forearm is granted.

Entitlement to an increased schedular rating of 30 percent 
for status post second and third degree burns of the left 
hand is granted.

Entitlement to an increased schedular rating in excess of 10 
percent for carpal tunnel syndrome is denied.


REMAND

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1) (2007), 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In this case, the veteran has provided evidence of marked 
interference with employment by testifying that he is unable 
to work due to the service connected disabilities of both 
hands.

The Court has cast doubt on whether the Board can on the one 
hand refer a claim for TDIU for initial adjudication, while 
at the same time failing to refer increased rating claims for 
consideration of an extraschedular rating.  Cox v. Nicholson, 
20 Vet. App. 563 (2007).  On the other hand, the Board is 
precluded from granting an extraschedular rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

Accordingly, this case must be remanded for the following:

1.  Refer the veteran's claims for 
increased ratings for residuals of burns 
of second and third degree burns of the 
right hand and forearm and left hand; and 
for right carpal tunnel syndrome to the 
Director of VA's Compensation and Pension 
Service or Under Secretary for Benefits 
for consideration of entitlement to 
extraschedular ratings in accordance with 
38 C.F.R. § 3.321(b).

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


